PER CURIAM:
Barry Lewis Matthews appeals the district court’s orders denying his motion for reduction of sentence, 18 U.S.C. § 3582 (2000), and denying his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Matthews, No. 6:94-cr-70077-JCT-l (W.D.Va. May 1, 2008); 2008 WL 3890376 (Aug. 19, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.